Exhibit 99.1 Strictly Private and Confidential Energy Services Acquisition Corp. July 2008 Disclaimer Forward Looking Statements Certain statements contained herein are "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. Such forward-looking statements may be identified by reference to a future period or periods, or by the use of forward-looking terminology, such as "may," "will," "believe," "expect," "estimate," "anticipate," "continue," or similar terms or variations on those terms, or the negative of those terms. Forward-looking statements are subject to numerous risks and uncertainties, including, but not limited to, those related to the economic environment, particularly in the market areas in which the Company operates, competitive products and pricing, fiscal, monetary and environmental policies of the U.S. Government, changes in government regulations affecting energy companies, acquisitions and the integration of acquired businesses, and the availability of and costs associated with sources of liquidity. The Company wishes to caution readers not to place undue reliance on any such forward-looking statements, which speak only as of the date made. The Company wishes to advise readers that the factors listed above could affect the Company's financial performance and could cause the Company's actual results for future periods to differ materially from any opinions or statements expressed with respect to future periods in any current statements. The Company does not undertake and specifically declines any obligation to publicly release the result of any revisions, which may be made to any forward-looking statements to reflect events or circumstances after the date of such statements or to reflect the occurrence of anticipated or unanticipated events. Table of Contents I. Overview of Energy Services Acquisition Corp. II. Industry Overview III. Acquisition Overview IV. Financial Overview V. Transaction Timing Overview of Energy Services Acquisition Corp. SECTION I Overview . Energy Services Acquisition Corp. (“ESAC,” “Energy Services,” or the “Company”) raised $51.6 million through an IPO in August 2006 via a special purpose acquisition company (“SPAC”) . Trust Fund balance totaled ~$51.4 million at the end of April 2008 ($5.97/share) . Energy Services announced in January and February 2008 its intention to acquire ST Pipeline and C.J. Hughes Construction, respectively – C.J. Hughes is an affiliate of Energy Services . Both companies provide comprehensive pipeline construction and maintenance services to energy companies operating in the Appalachian basin – Very attractive market due to dynamics in the energy markets and existing infrastructure connecting its customers to major Eastern Seaboard and Midwest markets . Total consideration paid and assumed debt of $68.5 million . 2008E revenues and net income of $170.0 million and $10.8 million, respectively – Based on an escrow value of $5.97/share, the net earnings multiple being paid is 9.5x . Completion of the transactions requires the approval of a majority of Energy Services shares issued in the IPO, and not more than 20% of the shares electing redemption Timeline of Events August 2006 -Energy
